











April 21, 2017




Mr. John Wilson

Chief Executive Officer

Fitlife Brands, Inc.

4509 S. l 43rd Street, Suite 1

Omaha, NE 68137




Re: Third Amendment to the Employment Agreement dated December 31, 2009




Dear John:




This letter shall constitute an amendment (the “Amendment”) to the Employment
Agreement, dated December 31, 2009, as amended, dated April 13, 2012 and June
30, 2014 (together, the “Agreement”) by and between FitLife Brands, Inc. (the
“Company”) and you (“you” or the “Executive”), and shall modify the Agreement,
as expressly set forth below.  In the event of any conflict between the terms
and provisions of this Amendment and the Agreement, the terms of this Amendment
shall govern.




In connection with this Amendment, as additional consideration for the
Amendment, the Company shall issue you 150,000 shares of the Company's common
stock, which shares shall be restricted, under the terms of the Company’s 2010
Equity Incentive Plan (“Shares”), which Shares shall vest (i) 1/3rd upon the
Company achieving annual reported cash flow from operations (“CFFO”) exceeding
$3.0 million; (ii) 1/3rd upon CFFO exceeding $4.0 million; and (iii) 1/3rd upon
CFFO exceeding $5.0 million.   Upon the termination of Executive’s employment
with the Company for any reason, any unvested Shares shall terminate and shall
be of no further force and effect.




In consideration for the foregoing, and other good and valuable consideration,
the Company and you agree to amend the Agreement as follows:




Section 3(a) and (b) of the Agreement shall be replaced in its entirety with the
following, which shall be renumbered Section 3(a):




“Effective July 1, 2016 through the Termination Date, the Executive's salary
shall be $310,000 per annum (the “Salary”).  The Executive’s Salary from July 1,
2016 through December 31, 2016 shall accrue as deferred compensation, and shall
be paid to Executive at such time as determined by the Company’s Board of
Directors, taking into consideration CFFO, but no later than December 31, 2017.
 The Salary subsequent to January 1, 2017 shall be payable in regular
installments in accordance with the Company's general payroll practices and
subject to withholding and other payroll taxes.  

Upon the execution of the Amendment by both parties, the Executive shall be
entitled to receive an annual cash bonus equal to 30% of the bonus pool
established annually by the Company and approved by the Compensation Committee
of the Board of Directors (“Committee”) (“Bonus”), which Bonus shall be based on
financial and other objectives established by the Committee annually, including
CFFO.

The Salary paid to Executive shall include all perquisites previously paid to
Executive as additional compensation under the Agreement (including automobile
and healthcare allowances, athletic club membership, home internet access, and
other allowances and benefits).  Notwithstanding the above, Executive shall be
reimbursed for expenses attributable to the business use of his cell phone;

In addition, during the Employment Period, the Executive shall be entitled to
participate in all employee benefit programs from time to time for which senior
executive employees of the Company and its Affiliates are generally eligible.”











--------------------------------------------------------------------------------




Section 3(c) of the Agreement shall be renumbered Section 3(b).




Section 3(f) of the Agreement shall be deleted.




Section 3(h) of the Agreement shall be renumbered Section 3(c).




Section 3(i) of the Agreement shall be renumbered Section 3(d)




Section 4(a) of the Agreement shall be amended as follows: “June 30, 2012” in
the opening sentence shall be replaced by “June 30, 2018”.




If this Amendment is acceptable, please execute this Amendment in the space set
forth below and return an executed copy thereof to the Company.




Sincerely,




FITLIFE BRANDS, INC.




By: _/s/Lewis Jaffe__________

Name: Lewis Jaffe

Title: Chairman




ACCEPTED AND AGREED TO:




JOHN WILSON

/s/ John Wilson

John Wilson

Chief Executive Officer









